Appeal by the City of New York from a decision of the Workmen’s Compensation Board apportioning an award of compensation against the Kingston Hospital and its insurance carrier, the State Insurance Fund, and the City of New York. Claimant had been employed as a nurse at the Kingston Hospital, and Bellevue Hospital in the City of New York. At some time she contracted tuberculosis. The disease became active after a period of apparent quiescence. Her last employment was at the Bellevue Hospital from November 1, 1942, to January 12, 1943, during, which time she was directly exposed to patients who were suffering from active stages of the disease. The board has found that the reactivation of the disease and claimant’s disabling condition were causally related to the last period of employment and exposure. There is evidence to sustain this finding. In view of the particular nature of the disease and the facts of the case we find no reversible error in the referee’s application of section 44 of the Workmen’s Compensation Law here and its affirmance by the board. Decision affirmed, with costs to the State Insurance Fund. All concur. [See 271 App. Div. 757.]